Exhibit 10.2

 

PURCHASE AND SALE AGREEMENT

 

between

 

PSNH FUNDING LLC 3

 

Issuer

 

and

 

PUBLIC SERVICE COMPANY OF NEW HAMPSHIRE

 

Seller

 

Dated as of May 8, 2018

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE 1 DEFINITIONS

3

 

Section 1.01.

Definitions

3

 

Section 1.02.

Other Definitional Provisions

4

ARTICLE 2 CONVEYANCE OF RRB PROPERTY

4

 

Section 2.01.

Conveyance of RRB Property

4

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLER

5

 

Section 3.01.

Organization and Good Standing

5

 

Section 3.02.

Due Qualification

5

 

Section 3.03.

Power and Authority

5

 

Section 3.04.

Binding Obligation

5

 

Section 3.05.

No Violation

5

 

Section 3.06.

No Proceedings

6

 

Section 3.07.

Approvals

6

 

Section 3.08.

The RRB Property

6

 

Section 3.09.

Limitations on Representations and Warranties

8

ARTICLE 4 COVENANTS OF THE SELLER

9

 

Section 4.01.

Existence

9

 

Section 4.02.

No Liens

9

 

Section 4.03.

Delivery of Collections

9

 

Section 4.04.

Notice of Liens

9

 

Section 4.05.

Compliance with Law

9

 

Section 4.06.

Covenants Related to Rate Reduction Bonds and RRB Property

9

 

Section 4.07.

Protection of Title

10

 

Section 4.08.

Nonpetition Covenants

11

 

Section 4.09.

Taxes

11

 

Section 4.10.

Intercreditor Agreement

12

 

Section 4.11.

Issuance Advice Letter

12

 

Section 4.12.

Notice of Breach to Rating Agencies, etc.

12

 

Section 4.13.

Further Assurances

12

ARTICLE 5 THE SELLER

12

 

Section 5.01.

Liability of Seller; Indemnities

12

 

i

--------------------------------------------------------------------------------


 

 

Section 5.02.

Merger or Consolidation of or Assumption of the Obligations of Seller

14

 

Section 5.03.

Limitation on Liability of Seller and Others

15

ARTICLE 6 MISCELLANEOUS PROVISIONS

15

 

Section 6.01.

Amendment

15

 

Section 6.02.

Notices

16

 

Section 6.03.

Assignment

17

 

Section 6.04.

Limitations on Rights of Third Parties

17

 

Section 6.05.

Severability

18

 

Section 6.06.

Separate Counterparts

18

 

Section 6.07.

Headings

18

 

Section 6.08.

Governing Law

18

 

Section 6.09.

Assignment to Indenture Trustee

18

 

Section 6.10.

Waivers

18

 

Section 6.11.

Protections Afforded to the Indenture Trustee

18

 

ii

--------------------------------------------------------------------------------


 

This PURCHASE AND SALE AGREEMENT, dated as of May 8, 2018, is between PSNH
Funding LLC 3, a Delaware limited liability company (the “Issuer”), and Public
Service Company of New Hampshire, a New Hampshire corporation (together with its
successors in interest to the extent permitted hereunder, the “Seller”).

 

RECITALS

 

WHEREAS, the Issuer desires to purchase the RRB Property created pursuant to the
Financing Act and the Finance Order;

 

WHEREAS, the Seller is willing to sell the RRB Property to the Issuer;

 

WHEREAS, the Issuer, in order to finance the purchase of the RRB Property, will
issue the Rate Reduction Bonds under the Indenture (as defined herein);

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

Section 1.01.                          Definitions.  Any capitalized terms used
in this Agreement but not defined herein shall have the meaning given to such
terms in the Indenture. Whenever used in this Agreement, the following
capitalized terms shall have the following meanings:

 

“Agreement” means this Purchase and Sale Agreement, as amended and supplemented
from time to time.

 

“Back-Up Security Interest” has the meaning specified in Section 2.01.

 

“Closing Date” means May 8, 2018.

 

“Indenture” means the Indenture dated as of the Closing Date between the Issuer
and the Indenture Trustee, as amended and supplemented from time to time.

 

“Issuer” has the meaning set forth in the preamble of this Agreement.

 

“Losses” has the meaning specified in Section 5.01(c).

 

“Officer’s Certificate” means a certificate signed by a Responsible Officer of
the Seller.

 

“Person” means any individual, corporation, limited liability company, estate,
partnership, joint venture, association, joint stock company, trust (including
any beneficiary thereof), unincorporated organization or government or any
agency or political subdivision thereof.

 

--------------------------------------------------------------------------------


 

“Prospectus” means the prospectus dated May 1, 2018 offering the Rate Reduction
Bonds.

 

“Seller” has the meaning set forth in the preamble of this Agreement.

 

Section 1.02.                          Other Definitional Provisions.

 

(a)                                 All terms defined in this Agreement shall
have the defined meanings when used in any certificate or other document made or
delivered pursuant hereto unless otherwise defined therein.

 

(b)                                 The words “hereof,” “herein,” “hereunder”
and words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any particular provision of this Agreement;
Section, Schedule and Exhibit references contained in this Agreement are
references to Sections, Schedules and Exhibits in or to this Agreement unless
otherwise specified; and the term “including” shall mean “including without
limitation”.

 

(c)                                  The definitions contained in this Agreement
are applicable to the singular as well as the plural forms of such terms.

 

ARTICLE 2

 

CONVEYANCE OF RRB PROPERTY

 

Section 2.01.                          Conveyance of RRB Property.  In
consideration of the Issuer’s delivery to or upon the order of the Seller of
$628,918,919.00, the Seller does hereby irrevocably sell, transfer, assign, set
over and otherwise convey to the Issuer, without recourse or warranty, except as
specifically set forth herein, all right, title and interest of the Seller in
and to the RRB Property (such sale, transfer, assignment, setting over and
conveyance of the RRB Property includes, to the fullest extent permitted by the
Financing Act, the assignment of all revenues, collections, claims, payments,
money or proceeds of or arising from the RRB Charge pursuant to the Finance
Order and all rights to obtain adjustments to such RRB Charge pursuant to the
terms of the Financing Act and the Finance Order) and copies of all books and
records related thereto.  Such sale, transfer, assignment, setting over and
conveyance is hereby expressly stated to be a sale and, pursuant to RSA 369-B:6,
V, shall be treated as an absolute transfer of all of the Seller’s right, title
and interest in, as a true sale, and not as a pledge or other financing of, the
RRB Property.  If such sale, transfer, assignment, setting over and conveyance
is held by any court of competent jurisdiction not to be a true sale as provided
in RSA 369-B:6, V, then such sale, transfer, assignment, setting over and
conveyance shall be treated as the creation of a security interest in the RRB
Property and, without prejudice to its position that it has absolutely
transferred all of its rights in the RRB Property to the Issuer, the Seller
hereby grants to the Issuer a security interest in the RRB Property (including,
to the fullest extent permitted by the Financing Act, all revenues, collections,
claims, payments, money or proceeds of or arising from the RRB Charge pursuant
to the Finance Order) to secure a payment obligation incurred by the Seller in
respect of the amount paid by the Issuer to the Seller pursuant to this
Agreement (the “Back-Up Security Interest”).  Such sale, transfer, assignment,
setting over and conveyance of

 

4

--------------------------------------------------------------------------------


 

the RRB Property includes the right to use the Seller’s computer software system
to access and create copies of all books and records related to the RRB
Property.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Subject to Section 3.09 hereof, the Seller makes the following representations
and warranties, as of the Closing Date, on which the Issuer has relied in
acquiring the RRB Property. The representations and warranties shall survive the
sale and transfer of RRB Property to the Issuer and the pledge thereof to the
Indenture Trustee pursuant to the Indenture.

 

Section 3.01.                          Organization and Good Standing.  The
Seller is duly organized and validly existing as a corporation in good standing
under the laws of the State of New Hampshire, with the requisite corporate power
and authority to own its properties as such properties are currently owned and
to conduct its business as such business is currently conducted by it, and has
the requisite corporate power and authority to obtain the Finance Order and to
own the RRB Property.

 

Section 3.02.                          Due Qualification.  The Seller is duly
qualified to do business as a foreign corporation in good standing, and has
obtained all necessary licenses and approvals, in all jurisdictions in which the
ownership or lease of property or the conduct of its business shall require such
qualifications, licenses or approvals (except where the failure to so qualify or
obtain such licenses and approvals would not be reasonably likely to have a
material adverse effect on the Seller’s business, operations, assets, revenues
or properties).

 

Section 3.03.                          Power and Authority.  The Seller has the
requisite corporate power and authority to execute and deliver this Agreement
and to carry out its terms; and the execution, delivery and performance of this
Agreement have been duly authorized by all necessary corporate action on the
part of the Seller.

 

Section 3.04.                          Binding Obligation.  This Agreement
constitutes a legal, valid and binding obligation of the Seller enforceable
against it in accordance with its terms, subject to applicable insolvency,
reorganization, moratorium, fraudulent transfer and other laws relating to or
affecting creditors’ or secured parties’ rights generally from time to time in
effect and to general principles of equity (including concepts of materiality,
reasonableness, good faith and fair dealing), regardless of whether considered
in a proceeding in equity or at law.

 

Section 3.05.                          No Violation.  The consummation of the
transactions contemplated by this Agreement and the fulfillment of the terms
hereof do not: (i) conflict with or result in any breach of any of the terms and
provisions of, nor constitute (with or without notice or lapse of time) a
default under, the articles of organization or by-laws of the Seller, or any
material indenture, agreement or other instrument to which the Seller is a party
or by which it is bound; (ii) result in the creation or imposition of any Lien
upon any of the Seller’s properties pursuant to the terms of any such indenture,
agreement or other instrument (other than any Lien that may be granted under the
Basic Documents or any Lien created pursuant to RSA 369-B:7, VIII); or
(iii) violate any existing law or any existing order, rule or regulation
applicable to the Seller of any court or

 

5

--------------------------------------------------------------------------------


 

of any federal or state regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Seller or its
properties, so as to adversely affect the Seller, the Issuer or the Holders.

 

Section 3.06.                          No Proceedings.  There are no proceedings
pending and, to the Seller’s knowledge, there are no proceedings threatened and,
to the Seller’s knowledge, there are no investigations pending or threatened,
before any court, federal or state regulatory body, administrative agency or
other governmental instrumentality having jurisdiction over the Seller or its
properties involving or relating to the Seller or the Issuer or, to the Seller’s
knowledge, any other Person: (i) asserting the invalidity of this Agreement, any
of the other Basic Documents, the Rate Reduction Bonds, the Financing Act or the
Finance Order, (ii) seeking to prevent the issuance of the Rate Reduction Bonds
or the consummation of any of the transactions contemplated by this Agreement or
any of the other Basic Documents, (iii) seeking any determination or ruling that
might materially and adversely affect the performance by the Seller of its
obligations under, or the validity or enforceability of, this Agreement or any
of the other Basic Documents or (iv) seeking to adversely affect the U.S.
federal income tax, state income tax or franchise tax classification of the Rate
Reduction Bonds as debt.

 

Section 3.07.                          Approvals.  No approval, authorization,
consent, order or other action of, or filing with, any court, federal or state
regulatory body, administrative agency or other governmental instrumentality is
required in connection with the execution and delivery by the Seller of this
Agreement, the performance by the Seller of the transactions contemplated hereby
of the fulfillment by the Seller of the terms hereof, except those that have
been obtained or made and those that the Seller, in its capacity as Servicer
under the Servicing Agreement, is required to make in the future pursuant to the
Servicing Agreement and post closing filings required in connection therewith.

 

Section 3.08.                          The RRB Property.

 

(a)                                 Title.  It is the intention of the parties
hereto that the transfer and assignment herein contemplated constitute a sale of
the RRB Property from the Seller to the Issuer and that no interest in, or title
to, the RRB Property shall be part of the Seller’s estate in the event of the
filing of a bankruptcy petition by or against the Seller under any bankruptcy
law.  No portion of the RRB Property has been sold, transferred, assigned,
pledged or otherwise conveyed by the Seller to any Person other than the Issuer
and no security agreement, financing statement or equivalent security or lien
instrument listing the Seller as debtor covering all or any part of the RRB
Property is on file or of record in any jurisdiction, except such as may have
been filed, recorded or made in favor of the Issuer or the Indenture Trustee in
connection with the Basic Documents.  On the Closing Date, immediately upon the
sale hereunder, the Seller has transferred, sold and conveyed the RRB Property
to the Issuer, free and clear of all Liens (including the Lien of the Seller’s
first mortgage indenture but excluding any Lien created pursuant to RSA 369-B:7,
VIII and any Lien that may be granted under the Basic Documents), and pursuant
to RSA 369-B:6, V such transfer shall be treated as an absolute transfer of all
of the Seller’s right, title and interest (as a true sale), and not as a pledge
or other financing of, the RRB Property.

 

6

--------------------------------------------------------------------------------


 

(b)                                 Transfer Filings.  On the Closing Date,
immediately upon the sale hereunder, the RRB Property shall be validly
transferred and sold to the Issuer and such transfer shall be perfected within
the meaning of RSA 369-B:6, VI, the Issuer shall own all such RRB Property free
and clear of all Liens (including the Lien of the Seller’s first mortgage
indenture but excluding any Lien created pursuant to RSA 369-B:7, VIII and any
Lien that may be granted under the Basic Documents) and all filings to be made
by the Seller (including filings with the NHPUC under the Financing Act)
necessary in any jurisdiction to give the Issuer a valid ownership interest in
the RRB Property have been made.  No further action is required to establish the
Issuer’s ownership interest.  All applicable filings have also been made to the
extent required by applicable law in any jurisdiction to perfect the Back-Up
Security Interest granted by the Seller to the Issuer.

 

(c)                                  Finance Order and Issuance Advice Letter;
Other Approvals.  On the Closing Date, under the laws of the State of New
Hampshire and the United States in effect on the Closing Date, (i) the Finance
Order pursuant to which the RRB Property has been created is in full force and
effect and is Final; (ii) the Holders are entitled to the protections of the
Financing Act and, accordingly, the Finance Order is not revocable by NHPUC;
(iii) the State of New Hampshire may neither limit nor alter the RRB Charge, RRB
Property, the Finance Order and all rights thereunder, in a manner that would
substantially impair the rights of the Holders, absent a demonstration that an
impairment is reasonable and necessary to advance a significant and legitimate
public purpose, until the Rate Reduction Bonds, together with accrued interest,
are fully met and discharged; provided that the State of New Hampshire is not
precluded from such limitation or alteration if and when adequate provision is
made by law for the protection of the Issuer, the Holders and the Indenture
Trustee; (iv) except for periodic adjustments to the RRB Charge required under
the Financing Act and the Finance Order, the NHPUC does not have authority,
either by rescinding, altering or amending the Finance Order or otherwise, to
revalue or revise for ratemaking purposes the stranded costs or the costs of
providing, recovering, financing or refinancing the stranded costs, to determine
that the RRB Charge is unjust or unreasonable or in any way to reduce or impair
the value of RRB Property either directly or indirectly by taking the RRB Charge
into account when setting other rates for the Seller; nor are the amount of
revenues arising with respect thereto subject to reduction, impairment,
postponement or termination; (v) the process by which the Finance Order was
adopted and approved, and the Finance Order and Issuance Advice Letter
themselves, comply with all applicable laws, rules and regulations; (vi) the
Issuance Advice Letter has been filed in accordance with the Finance Order;
(vii) no other approval, authorization, consent, order or other action of, or
filing with, any court, Federal or state regulatory body, administrative agency
or other governmental instrumentality is required in connection with the
creation or sale of the RRB Property, except those that have been obtained or
made and post closing filings required in connection therewith and those that
the Seller, in its capacity as Servicer under the Servicing Agreement, is
required to make in the future pursuant to the Servicing Agreement; and
(viii) the State of New Hampshire, in the exercise of its executive or
legislative powers, may not repeal or amend the Financing Act or the Finance
Order, or take any action in contravention of the pledge by the State of New
Hampshire in RSA 369-B:6, II, without paying just compensation to the Holders,
as determined by a court of competent jurisdiction, if this action would
constitute a permanent appropriation of a substantial property interest of the
Holders in the RRB Property and deprive the Holders of their reasonable
expectations arising from their investments in the Rate Reduction Bonds.

 

7

--------------------------------------------------------------------------------


 

(d)                                 Assumptions.  On the Closing Date, based
upon the information available to the Seller on the Closing Date, the
assumptions used in calculating the initial RRB Charge are reasonable and were
made in good faith.  Notwithstanding the foregoing, the Seller makes no
representation or warranty that the assumptions used in calculating such RRB
Charge will in fact be realized.

 

(e)                                  Creation of RRB Property.  Upon the
effectiveness of the Finance Order: (i) all of the RRB Property constitutes an
existing property right; (ii) the RRB Property includes the right, title and
interest in and to all revenues, collections, claims, payments, money, or
proceeds of or arising from the RRB Charge, as adjusted from time to time
pursuant to the Finance Order, and all rights to obtain adjustments to the RRB
Charge pursuant to the Finance Order; and (iii) the owner of the RRB Property is
legally entitled to collect payments in respect of the RRB Charge in the
aggregate sufficient to pay the interest on and principal of the Rate Reduction
Bonds, to pay the fees and expenses of servicing the Rate Reduction Bonds, to
replenish the Capital Subaccount to the Required Capital Level and to enforce
all other material rights conferred in the Finance Order and the Financing Act
until the earlier of two years after the Final Maturity Date of the latest
maturing Tranche of the Rate Reduction Bonds and the date on which the Rate
Reduction Bonds are paid in full.  Notwithstanding the foregoing, the Seller
makes no representation or warranty that any amounts actually collected in
respect of the RRB Charge will in fact be sufficient to meet payment obligations
with respect to the Rate Reduction Bonds (other than as provided in the Finance
Order with respect to other components of the “stranded cost recovery charge”
(as defined in the Financing Act)).

 

(f)                                   Prospectus.  As of the date hereof, the
information describing the Seller under the caption “Public Service Company of
New Hampshire — The Depositor, Sponsor, Seller and Servicer” in the Prospectus
is correct in all material respects.

 

(g)                                  Nature of Representations and Warranties.
The representations and warranties set forth in this Section 3.08, insofar as
they involve conclusions of law, are made not on the basis that the Seller
purports to be a legal expert or to be rendering legal advice, but rather to
reflect the parties’ good faith understanding of the legal basis on which the
parties are entering into this Agreement and the other Basic Documents and the
basis on which the Holders are purchasing the Rate Reduction Bonds, and to
reflect the parties’ agreement that, if such understanding turns out to be
incorrect or inaccurate, the Seller will be obligated to indemnify the Issuer
and its permitted assigns (to the extent required by and in accordance with
Section 5.01), and that the Issuer and its permitted assigns will be entitled to
enforce any rights and remedies under the Basic Documents on account of such
inaccuracy to the same extent as if the Seller had breached any other
representations or warranties hereunder.

 

Section 3.09.                          Limitations on Representations and
Warranties.  Notwithstanding any other provisions of this Agreement, the Seller
will not be in breach of any representation or warranty as a result of a change
in law by means of a legislative enactment or constitutional amendment or (if
such means become available in the future) referendum or initiative petition. 
Notwithstanding anything to the contrary in this Agreement, the Seller makes no
representation or warranty that any amounts actually collected in respect of the
RRB Charge will in fact be sufficient to meet payment obligations with respect
to the Rate Reduction Bonds or that the assumptions used in calculating the RRB
Charge will in fact be realized nor shall the Seller be

 

8

--------------------------------------------------------------------------------


 

obligated to reduce, or accept a reduction of, any rates or charges to which it
would otherwise be entitled in respect of services rendered or to be rendered to
customers in order to permit the payment of the RRB Charge (other than as
provided in the Finance Order with respect to other components of the “stranded
cost recovery charge” (as defined in the Financing Act)).

 

ARTICLE 4

 

COVENANTS OF THE SELLER

 

Section 4.01.                          Existence.  Subject to Section 5.02, so
long as any of the Rate Reduction Bonds are outstanding, the Seller (a) will
keep in full force and effect its existence, rights and franchises under the
laws of the jurisdiction of its organization and (b) will obtain and preserve
its qualification to do business, in each case to the extent that in each such
jurisdiction such existence or qualification is or shall be necessary to protect
the validity and enforceability of this Agreement, the other Basic Documents to
which the Seller is a party and each other instrument or agreement necessary or
appropriate to the proper administration of this Agreement and the transactions
contemplated hereby.

 

Section 4.02.                          No Liens.  Except for the conveyances
hereunder or any Lien under RSA 369-B:7, VIII, the Seller will not sell, pledge,
assign or transfer, or grant, create, or incur any Lien on, any of the RRB
Property, or any interest therein, and the Seller shall defend the right, title
and interest of the Issuer and the Indenture Trustee in, to and under the RRB
Property against all claims of third parties claiming through or under the
Seller.  Public Service Company of New Hampshire, in its capacity as Seller,
will not at any time assert any Lien against, or with respect to, any of the RRB
Property.

 

Section 4.03.                          Delivery of Collections.  If the Seller
receives any payments in respect of the RRB Charge or the proceeds thereof other
than in its capacity as the Servicer, the Seller agrees to pay to the Servicer,
on behalf of the Issuer, all payments received by it in respect thereof as soon
as practicable after receipt thereof by it. Prior to such remittance to the
Servicer, the Seller agrees that such amounts are held in trust by it for the
Issuer and the Indenture Trustee.

 

Section 4.04.                          Notice of Liens.  The Seller shall notify
the Issuer and the Indenture Trustee promptly after becoming aware of any Lien
on any of the RRB Property, other than the conveyances hereunder, any Lien under
the Basic Documents or any Lien under RSA 369-B:7, VIII.

 

Section 4.05.                          Compliance with Law.  The Seller hereby
agrees to comply with its organizational and governing documents and all laws,
treaties, rules, regulations and determinations of any governmental
instrumentality applicable to it, except to the extent that failure to so comply
would not materially adversely affect the Issuer’s or the Indenture Trustee’s
interests in the RRB Property or under any of the Basic Documents to which the
Seller is party or the Seller’s performance of its obligations hereunder or
under any of the other Basic Documents to which it is party.

 

9

--------------------------------------------------------------------------------


 

Section 4.06.                          Covenants Related to Rate Reduction Bonds
and RRB Property.

 

(a)                                 So long as any of the Rate Reduction Bonds
are outstanding, the Seller shall treat the Rate Reduction Bonds as debt of the
Issuer and not of the Seller, except for financial accounting or tax reporting
purposes.

 

(b)                                 So long as any of the Rate Reduction Bonds
are outstanding, the Seller shall indicate in its financial statements that it
is not the owner of the RRB Property and that the assets of the Issuer are not
available to pay creditors of the Seller or any of its Affiliates (other than
the Issuer).

 

(c)                                  So long as any of the Rate Reduction Bonds
are outstanding, the Seller shall disclose the effects of all transactions
between the Seller and the Issuer in accordance with generally accepted
accounting principles.

 

(d)                                 So long as any of the Rate Reduction Bonds
are outstanding, the Seller shall not own or purchase any Rate Reduction Bonds.

 

(e)                                  The Seller agrees that, upon the sale by
the Seller of the RRB Property to the Issuer pursuant to this Agreement, (i) to
the fullest extent permitted by law, including the Financing Act and applicable
NHPUC Regulations, the Issuer shall have all of the rights originally held by
the Seller with respect to the RRB Property, including the right (subject to the
terms of the Servicing Agreement) to exercise any and all rights and remedies to
collect any amounts payable by any customer or third party supplier in respect
of the RRB Property, notwithstanding any objection or direction to the contrary
by the Seller and (ii) any payment by any customer or third party supplier to
the Issuer shall discharge such customer’s or third party supplier’s obligations
in respect of the RRB Property to the extent of such payment, notwithstanding
any objection or direction to the contrary by the Seller.

 

(f)                                   So long as any of the Rate Reduction Bonds
are outstanding, (i) (A) the Seller shall affirmatively represent that it has
sold the RRB Property to the Issuer (other than for financial accounting or tax
reporting purposes), and (B) the Seller shall not make any statement or
reference in respect of the RRB Property that is inconsistent with the ownership
thereof by the Issuer (other than for financial accounting or tax reporting
purposes), and (ii) the Seller shall not take any action in respect of the RRB
Property except solely in its capacity as the Servicer thereof pursuant to the
Servicing Agreement or as otherwise contemplated by the Basic Documents.

 

Section 4.07.                          Protection of Title.  The Seller shall
execute and file such filings, including filings with the NHPUC pursuant to the
Financing Act and UCC filings, and cause to be executed and filed such filings,
all in such manner and in such places as may be required by law fully to
preserve, maintain and protect the ownership or security interest of the Issuer
and the Indenture Trustee in the RRB Property and the Back-Up Security Interest,
including all filings required under the Financing Act and the applicable UCC
relating to the transfer of the ownership or security interest in the RRB
Property by the Seller to the Issuer and the granting of a security interest in
the RRB Property by the Issuer to the Indenture Trustee and the Back-Up Security
Interest and the continued perfection of such ownership or security interest. 
The Seller shall deliver (or cause to be delivered) to the Issuer and the
Indenture Trustee file-stamped copies of, or filing receipts for, any document
filed as provided above, as soon as available

 

10

--------------------------------------------------------------------------------


 

following such filing.  The Seller shall institute any action or proceeding
necessary to compel performance by the NHPUC or the State of New Hampshire of
any of their obligations or duties under the Financing Act or the Finance Order,
and the Seller agrees to take such legal or administrative actions, including
defending against or instituting and pursuing legal actions and appearing or
testifying at hearings or similar proceedings, as may be reasonably necessary
(i) to protect the Issuer, the Holders, the Indenture Trustee and any of their
respective affiliates, officials, officers, directors, employees, consultants,
counsel and agents from claims, state actions or other actions or proceedings of
third parties which, if successfully pursued, would result in a breach of any
representation set forth in Article III or (ii) to block or overturn any
attempts to cause a repeal of, modification of or supplement to the Financing
Act, the Finance Order, any Advice Letter, the 2015 Settlement Agreement (to the
extent it adversely affects the rights of the Holders or the validity or value
of the RRB Property) or the rights of the Holders by executive action,
legislative enactment or constitutional amendment that would be adverse to the
Issuer, the Indenture Trustee or the Holders.  If the Servicer performs its
obligations under Section 5.02(d) of the Servicing Agreement in all respects,
such performance shall be deemed to constitute performance of the Seller’s
obligations pursuant to clause (ii) of the immediately preceding sentence. In
such event, the Seller agrees to assist the Servicer as reasonably necessary to
perform its obligations under Section 5.02(d) of the Servicing Agreement in all
respects.  The costs of any such actions or proceedings shall be payable from
RRB Charge Collections as an Operating Expense in accordance with the priorities
set forth in Section 8.02(e) of the Indenture.  The Seller’s obligations
pursuant to this Section 4.07 shall survive and continue notwithstanding the
fact that the payment of Operating Expenses pursuant to Section 8.02(e) of the
Indenture may be delayed (it being understood that the Seller may be required to
advance its own funds to satisfy its obligations hereunder).

 

Section 4.08.                          Nonpetition Covenants.  Notwithstanding
any prior termination of this Agreement or the Indenture, but subject to the
NHPUC’s right to order the sequestration and payment of revenues arising with
respect to the RRB Property notwithstanding any bankruptcy, reorganization or
other insolvency proceedings with respect to the Seller pursuant to RSA 369-B:7,
VI or RSA 369-B:7, VIII, the Seller shall not, prior to the date which is one
year and one day after the termination of the Indenture, petition or otherwise
invoke or cause the Issuer to invoke the process of any court or government
authority for the purpose of commencing or sustaining an involuntary case
against the Issuer under any Federal or state bankruptcy, insolvency or similar
law, appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Issuer or any substantial part of
the property of the Issuer, or ordering the winding up or liquidation of the
affairs of the Issuer.

 

Section 4.09.                          Taxes.

 

(a)                                 So long as any of the Rate Reduction Bonds
are outstanding, the Seller shall, and shall cause each of its subsidiaries to,
pay all material taxes, assessments and governmental charges imposed upon it or
any of its properties or assets or with respect to any of its franchises,
business, income or property before any penalty accrues thereon if the failure
to pay any such taxes, assessments and governmental charges would, after any
applicable grace periods, notices or other similar requirements, result in a
Lien on the RRB Property; provided that no such tax need be paid if the Seller
or one of its subsidiaries is contesting the same in good faith by appropriate
proceedings promptly instituted and diligently conducted and if the Seller or

 

11

--------------------------------------------------------------------------------


 

such subsidiary has established appropriate reserves as shall be required in
conformity with generally accepted accounting principles.

 

(b)                                 The Seller hereby agrees that any New
Hampshire tax on income associated with the Issuer, taking into account
available credits, will be paid by the Seller.

 

Section 4.10.                          Intercreditor Agreement.  The Seller
shall not become a party to any (i) trade receivables purchase and sale
agreement or similar arrangement under which it sells all or any portion of its
accounts receivables owing from Customers who are obligated to pay the RRB
Charge unless the Indenture Trustee, the Seller and the other parties to such
additional arrangement shall have entered into an Intercreditor Agreement,
substantially in the form of Exhibit D to the Indenture, with such changes as
may be agreed among the parties thereto so long as such changes do not
materially and adversely affect any Holder’s rights in and to any RRB Collateral
or otherwise under the Indenture, in connection therewith and the terms of the
documentation evidencing such trade receivables purchase and sale arrangement or
similar arrangement shall expressly exclude the RRB Property (including the RRB
Charge) from any receivables or other assets pledged or sold under such
arrangement or (ii) sale agreement selling to any other Affiliate property
consisting of charges similar to the RRB charge sold pursuant to this Agreement,
payable by Customers pursuant to the Financing Act or any similar law, unless
the Seller and the other parties to such arrangement shall have entered into
such Intercreditor Agreement in connection with any agreement or similar
arrangement described in this Section 4.10.

 

Section 4.11.                          Issuance Advice Letter.  The Seller
hereby agrees not to withdraw the filing of the Issuance Advice Letter with the
NHPUC.

 

Section 4.12.                          Notice of Breach to Rating
Agencies, etc.  Promptly after obtaining knowledge thereof, in the event of a
breach in any material respect (without regard to any materiality qualifier
contained in such representation, warranty or covenant) of any of the Seller’s
representations, warranties or covenants contained herein, the Seller shall
promptly notify the Issuer, the Indenture Trustee and the Rating Agencies of
such breach. For the avoidance of doubt, any breach that would adversely affect
scheduled payments on the Rate Reduction Bonds will be deemed to be a material
breach for purposes of this Section 4.12.

 

Section 4.13.                          Further Assurances.  Upon the request of
the Issuer, the Seller shall execute and deliver such further instruments and do
such further acts as may be reasonably necessary to carry out the provisions and
purposes of this Agreement.

 

ARTICLE 5

 

THE SELLER

 

Section 5.01.                          Liability of Seller; Indemnities.

 

(a)                                 The Seller shall be liable in accordance
herewith only to the extent of the obligations specifically undertaken by the
Seller under this Agreement.

 

12

--------------------------------------------------------------------------------


 

(b)                                 The Seller shall indemnify the Issuer and
the Indenture Trustee (for the benefit of the Secured Parties) and any of their
respective affiliates, officials, officers, directors, managers, employees,
consultants, counsel and agents (each an “Indemnified Person” for purposes of
Sections 5.01(b), (c) and (e)) for, and defend and hold harmless each such
Indemnified Person from and against, any and all taxes (other than taxes imposed
on Holders as a result of their ownership of a Rate Reduction Bond) that may at
any time be imposed on or asserted against any such Person under existing law as
of the Closing Date as a result of the sale of the RRB Property to the Issuer, 
the Issuer’s ownership and assignment of the RRB Property, the issuance and sale
by the Issuer of the Rate Reduction Bonds or the other transactions contemplated
in the Basic Documents, including any franchise, sales, gross receipts, general
corporation, tangible personal property, privilege or license taxes, but
excluding any taxes imposed as a result of a failure of such Person to withhold
or remit taxes with respect to payments on any Rate Reduction Bond, it being
understood that the Holders shall be entitled to enforce their rights against
the Seller under this Section 5.01(b) solely through a cause of action brought
for their benefit by the Indenture Trustee.

 

(c)                                  The Seller shall indemnify the Indemnified
Persons for, and defend and hold harmless each such Person from and against, any
and all liabilities, obligations, losses, actual damages, payments, claims,
costs or expenses of any kind whatsoever (collectively, “Losses”) that may be
imposed on, incurred by or asserted against each such Person, in each such case,
as a result of (i) the Seller’s willful misconduct or gross negligence in the
performance of its duties or observance of its covenants under this Agreement or
(ii) the Seller’s breach in any material respect of any of its representations,
warranties or covenants contained in this Agreement, except to the extent of
Losses resulting from the willful misconduct, bad faith or gross negligence of
such Indemnified Person or resulting from a breach of a representation or
warranty made by any Indemnified Person in any of the Basic Documents that gives
rise to the Seller’s breach.

 

(d)                                 Indemnification under Section 5.01(b) and
Section 5.01(c) shall include reasonable and documented out-of-pocket fees and
expenses of investigation and litigation (including reasonable and documented
attorneys’ fees and expenses), except as otherwise expressly provided in this
Agreement.

 

(e)                                  The Seller shall not be required to
indemnify any Indemnified Person for any amount paid or payable by such
Indemnified Person in the settlement of any action, proceeding or investigation
without the written consent of the Seller, which consent shall not be
unreasonably withheld. Promptly after receipt by an Indemnified Person of notice
of its involvement in any action, proceeding or investigation, such Indemnified
Person shall, if a claim for indemnification in respect thereof is to be made
against the Seller under this Section 5.01, notify the Seller in writing of such
involvement.  Failure by an Indemnified Person to so notify the Seller shall
relieve the Seller from the obligation to indemnify and hold harmless such
Indemnified Person under this Section 5.01, only to the extent that the Seller
suffers actual prejudice as a result of such failure.  With respect to any
action, proceeding or investigation brought by a third party for which
indemnification may be sought under this Section 5.01, the Seller shall be
entitled to assume the defense of any such action, proceeding or investigation. 
Upon assumption by the Seller of the defense of any such action, proceeding or
investigation, the Indemnified Person shall have the right to participate in
such action or proceeding and to retain

 

13

--------------------------------------------------------------------------------


 

its own counsel.  The Seller shall be entitled to appoint counsel of the
Seller’s choice at the Seller’s expense to represent the Indemnified Person in
any action, proceeding or investigation for which a claim of indemnification is
made against the Seller under this Section 5.01 (in which case the Seller shall
not thereafter be responsible for the fees and expenses of any separate counsel
retained by the Indemnified Person except as set forth below); provided,
however, that such counsel shall be reasonably satisfactory to the Indemnified
Person. Notwithstanding the Seller’s election to appoint counsel to represent
the Indemnified Person in an action, proceeding or investigation, the
Indemnified Person shall have the right to employ separate counsel (including
one local counsel in each relevant jurisdiction), and the Seller shall bear the
reasonable and documented out-of-pocket fees, costs and expenses of such
separate counsel if (i) the use of counsel chosen by the Seller to represent the
Indemnified Person would present such counsel with a conflict of interest,
(ii) the actual or potential defendants in, or targets of, any such action
include both the Indemnified Person and the Seller and the Indemnified Person
shall have reasonably concluded that there may be legal defenses available to it
that are different from or additional to those available to the Seller,
(iii) the Seller shall not have employed counsel reasonably satisfactory to the
Indemnified Person to represent the Indemnified Person within a reasonable time
after notice of the institution of such action or (iv) the Seller shall
authorize the Indemnified Person to employ separate counsel at the expense of
the Seller.  The Seller will not, without the prior written consent of the
Indemnified Person, settle or compromise or consent to the entry of any judgment
with respect to any pending or threatened claim, action, suit or proceeding in
respect of which indemnification may be sought under this Section 5.01 (whether
or not the Indemnified Person is an actual or potential party to such claim or
action) unless such settlement, compromise or consent includes an unconditional
release of the Indemnified Person from all liability arising out of such claim,
action, suit or proceeding.

 

(f)                                   The Seller shall indemnify the Servicer
(if the Servicer is not the Seller) for the costs of any action instituted by
the Servicer pursuant to Section 5.02(d) of the Servicing Agreement that are not
paid as Operating Expenses in accordance with the priorities set forth in
Section 8.02(e) of the Indenture.

 

(g)                                  The remedies provided in this Agreement are
the sole and exclusive remedies against the Seller for breach of its
representations and warranties in this Agreement.

 

(h)                                 Indemnification under this Section 5.01
shall survive any repeal of, modification of, or supplement to, or judicial
invalidation of, the Financing Act or the Financing Order and shall survive the
resignation or removal of the Indenture Trustee or the termination of this
Agreement and will rank in priority with other general, unsecured obligations of
the Seller. The Seller shall not indemnify any party under this Section 5.01 for
any changes in law after the Closing Date, whether such changes in law are
effected by means of any legislative enactment, any constitutional amendment or
any final and non-appealable judicial decision.

 

Section 5.02.                          Merger or Consolidation of or Assumption
of the Obligations of Seller.  Any Person (a) into which the Seller may be
merged or consolidated, (b) that may result from any merger or consolidation to
which the Seller shall be a party or (c) that may succeed to the properties and
assets of the Seller substantially as a whole, which Person in the case
described in the foregoing clause (c) executes an agreement of assumption to
perform every obligation of the Seller hereunder, shall be the successor to the
Seller under this Agreement without further act on

 

14

--------------------------------------------------------------------------------


 

the part of any of the parties to this Agreement; provided, however, that (i) if
the Seller is the Servicer, no Servicer Default, and no event which, after
notice or lapse of time, or both, would become a Servicer Default shall have
occurred and be continuing, (ii) the Seller shall have delivered to the Issuer
and the Indenture Trustee an Officer’s Certificate stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, (iii) the Seller
shall have delivered to the Issuer and the Indenture Trustee an Opinion of
Counsel stating that, in the opinion of such counsel (A) all conditions
precedent to such consolidation, merger or succession have been complied with
and such agreement of assumption complies with the relevant provisions of this
Agreement and (B) either (1) all filings to be made by the Seller, including
filings with the NHPUC pursuant to the Financing Act and filings under the
applicable UCC, have been executed and filed that are necessary to preserve and
protect fully the interests of the Issuer and the Indenture Trustee in the RRB
Property and reciting the details of such filings or (2) no such action shall be
necessary to preserve and protect such interests and (iv) the Rating Agencies
shall have received prior written notice of such transaction.  When any Person
acquires the properties and assets of the Seller substantially as a whole and
becomes the successor to the Seller in accordance with the terms of this
Section 5.02 and execution by such successor of an agreement of assumption to
perform every obligation of the Seller hereunder, then upon satisfaction of all
of the other conditions of this Section 5.02, the Seller shall automatically and
without further notice be released from all of its obligations hereunder.

 

Section 5.03.                          Limitation on Liability of Seller and
Others.  The Seller and any director, officer, employee or agent of the Seller
may rely in good faith on the advice of counsel or on any document of any kind,
prima facie properly executed and submitted by any Person, respecting any
matters arising hereunder. Subject to Section 4.08, the Seller shall not be
under any obligation to appear in, prosecute or defend any legal action that is
not incidental to its obligations under this Agreement and that in its opinion
may involve it in any expense or liability.

 

ARTICLE 6

 

MISCELLANEOUS PROVISIONS

 

Section 6.01.                          Amendment.  This Agreement may be amended
by the Seller and the Issuer, with ten Business Days’ prior written notice given
to the Rating Agencies and the prior written consent of the Indenture Trustee
(which consent shall be given in reliance on an Opinion of Counsel and an
Officer’s Certificate stating that such amendment is permitted or authorized
under and adopted in accordance with the provisions of this Agreement, upon
which the Indenture Trustee may conclusively rely), but without the consent of
any of the Holders, (i) to cure any ambiguity, to correct or supplement any
provisions in this Agreement; provided, however, that such action shall not, as
evidenced by an Officer’s Certificate delivered to the Issuer and the Indenture
Trustee, adversely affect in any material respect the interests of any Holder or
(ii) to conform the provisions hereof to the description of this Agreement in
the Prospectus.

 

15

--------------------------------------------------------------------------------


 

This Agreement may also be amended from time to time by the Seller and the
Issuer, with ten Business Days’ prior written notice given to the Rating
Agencies and the prior written consent of the Indenture Trustee and the prior
written consent of the Holders of Rate Reduction Bonds evidencing not less than
a majority of the Outstanding Amount of the Rate Reduction Bonds affected
thereby, for the purpose of adding any provisions to or changing in any manner
or eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Holders.

 

It shall not be necessary for the consent of Holders pursuant to this Section to
approve the particular form of any proposed amendment or consent, but it shall
be sufficient if such consent shall approve the substance thereof.

 

Prior to the execution of any amendment to this Agreement, the Indenture Trustee
shall be entitled to receive and rely upon an Officer’s Certificate and Opinion
of Counsel complying with Section 10.01 of the Indenture and stating that the
execution of such amendment is authorized or permitted by this Agreement.  The
Indenture Trustee may, but shall not be obligated to, enter into any such
amendment which affects the Indenture Trustee’s own rights, duties or immunities
under this Agreement or otherwise.

 

Section 6.02.                          Notices.  Unless otherwise specifically
provided herein, all notices, directions, consents and waivers required under
the terms and provisions of this Agreement shall be in writing and shall be
effective (i) upon receipt when sent through the mails, registered or certified
mail, return receipt requested, postage prepaid, with such receipt to be
effective the date of delivery indicated on the return receipt, (ii) upon
receipt when sent by an overnight courier, (iii) on the date personally
delivered to an authorized officer of the party to which sent or (iv) on the
date transmitted by facsimile or other electronic transmission with a
confirmation of receipt in all cases, addressed as follows:

 

(a)                                 If to the Seller:

 

Eversource Energy Service Company,

as agent for Public Service Company of New Hampshire

Corporate Finance,

247 Station Drive

Westwood, MA 02090-9230

Phone: (781) 441-8127 or (781) 441-8153

Email: Emilie.oneil@eversource.com or Cathy.shannon@eversource.com

 

(b)                                 if to the Issuer,

 

Public Service Company of New Hampshire

as agent for PSNH Funding LLC 3

780 N. Commercial Street

Manchester, NH 03101

Phone: (781) 441-8127 or (781) 441-8153

Email: Emilie.oneil@eversource.com or Cathy.shannon@eversource.com

 

16

--------------------------------------------------------------------------------


 

(c)                                  if to the Indenture Trustee, to

 

The Bank of New York Mellon

101 Barclay Street, 7 West,

New York, New York 10286,

Attention: Asset Backed Securities Unit

Telephone: (212) 815-2483

Email: helen.choi@bnymellon.com

 

(d)                                 if to Moody’s, to

 

Moody’s Investors Service, Inc.

ABS/RMBS Monitoring Department

25th Floor, 7 World Trade Center, 250 Greenwich Street
New York, NY 10007
Facsimile:                                         (212)                  
553-0573

Telephone:                                   (212)                   553-3686

Email: servicerreports@moodys.com

 

(e)                                  if to S&P, to

 

Standard & Poor’s Ratings Group, Inc.
55 Water Street,
New York, NY 10041

Attention: Structured Credit Surveillance

Facsimile:                                         (212) 438-2664

Telephone:                                   (212) 438-8991

Email: servicer_reports@spglobal.com

 

(f)                                   if to Fitch, to Fitch, Inc.

 

33 Whitehall Street,
New York, NY 10004
Attention: ABS Surveillance
Facsimile:                                         (212) 514-9879

Telephone:                                   (212) 908-0500

E-mail: surveillance-abs-other@fitchratings.com

 

(g)                                  as to each of the foregoing, at such other
address as shall be designated by written notice to the other parties.

 

Section 6.03.                          Assignment.  Notwithstanding anything to
the contrary contained herein, except as provided in Section 5.02, this
Agreement may not be assigned by the Seller.

 

Section 6.04.                          Limitations on Rights of Third Parties. 
The provisions of this Agreement are solely for the benefit of the Seller, the
Issuer, the Holders, the Indenture Trustee and the other Persons expressly
referred to herein, and such Persons shall have the right to enforce the
relevant provisions of this Agreement, except that the Holders shall be entitled
to enforce their rights

 

17

--------------------------------------------------------------------------------


 

against the Seller under this Agreement solely through a cause of action brought
for their benefit by the Indenture Trustee.  Nothing in this Agreement, whether
express or implied, shall be construed to give to any other Person any legal or
equitable right, remedy or claim in the RRB Property or under or in respect of
this Agreement or any covenants, conditions or provisions contained herein.

 

Section 6.05.                          Severability.  Any provision of this
Agreement that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

Section 6.06.                          Separate Counterparts.  This Agreement
may be executed by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be an original, but all such counterparts
shall together constitute but one and the same instrument.

 

Section 6.07.                          Headings.  The headings of the various
Articles and Sections herein are for convenience of reference only and shall not
define or limit any of the terms or provisions hereof.

 

Section 6.08.                          Governing Law.  This Agreement shall be
construed in accordance with the laws of the State of New Hampshire, without
reference to its conflict of law provisions, and the obligations, rights and
remedies of the parties hereunder shall be determined in accordance with such
laws.

 

Section 6.09.                          Assignment to Indenture Trustee.  The
Seller hereby acknowledges and consents to the collateral assignment or pledge
of, or grant of a security interest in, any or all of the Issuer’s rights and
obligations hereunder to the Indenture Trustee for the benefit of the holders of
the Rate Reduction Bonds.

 

Section 6.10.                          Waivers.  Any term or provision of this
Agreement may be waived, or the time for its performance may be extended, by the
party or parties entitled to the benefit thereof; provided, however, that no
such waiver delivered by the Issuer shall be effective unless the Indenture
Trustee has given its prior written consent thereto. Any such waiver shall be
validly and sufficiently authorized for the purposes of this Agreement if, as to
any party, it is authorized in writing by an authorized representative of such
party, with prompt written notice of any such waiver to be provided to the
Rating Agencies. The failure of any party hereto to enforce at any time any
provision of this Agreement shall not be construed to be a waiver of such
provision, not in any way to affect the validity of this Agreement or any part
hereof or the right of any party thereafter to enforce each and every such
provision. No waiver of any breach of this Agreement shall be held to constitute
a waiver of any other or subsequent breach.

 

Section 6.11.                          Protections Afforded to the Indenture
Trustee.  The parties hereto agree that the Indenture Trustee shall be afforded
all of the rights, protections, immunities, indemnities and privileges afforded
to the Indenture Trustee under the Indenture.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Purchase and Sale
Agreement to be duly executed by their respective officers as of the day and
year first above written.

 

 

PSNH FUNDING LLC 3,

 

Issuer

 

 

 

 

 

By:

/s/ Emilie G. O’Neil

 

 

Name:

Emilie G. O’Neil

 

 

Title:

Assistant Treasurer

 

 

 

 

 

PUBLIC SERVICE COMPANY OF NEW HAMPSHIRE,

 

Seller

 

 

 

 

 

By:

/s/ Emilie G. O’Neil

 

 

Name:

Emilie G. O’Neil

 

 

Title:

Assistant Treasurer - Corporate Finance

 

 

and Cash Management

 

--------------------------------------------------------------------------------